Citation Nr: 0904438	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome (CTS) of the right wrist.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 
2004.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a September 2005 rating decision in 
which the RO, in pertinent part, denied the veteran's claims 
for service connection for migraine headaches and for 
bilateral pes planus and granted service connection for PTSD, 
assigning an initial 30 percent rating, and for thoracolumbar 
strain and for CTS of the right wrist, assigning separate 
initial 10 percent ratings, respectively, effective August 
13, 2005.  In February 2006, the Veteran filed a notice of 
disagreement (NOD) with regard to denial of service 
connection for migraine headaches and for bilateral pes 
planus and with the initial ratings assigned for PTSD and the 
veteran's low back and right wrist disabilities.  In a March 
2007 rating decision, the RO granted service connection for 
migraines headaches.  Thus, this issue is no longer on 
appeal.

In October 2007, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge during a Travel Board 
hearing at the RO; a copy of the transcript is in the record.  
In a January 2008 decision, the Board denied entitlement to 
an initial rating in excess of 10 percent, prior to February 
2, 2007, and granted entitlement to a 20 percent rating, from 
February 2, 2007, for thoracolumbar strain; thus, this issue 
is no longer on appeal.  In addition, the Board remanded the 
remaining issues on appeal for further development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

Because the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for the veteran's PTSD and right wrist disability, the Board 
has characterized these issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Thus, the only issues remaining on appeal are those listed on 
the title page.

As final preliminary matters, the Board notes that, in a 
statement received in May 2007, the Veteran asked that his 
previously denied claim for service connection for CTS of the 
left wrist be reopened.  This issue, to include as secondary 
to his right wrist disability, has not been adjudicated; 
therefore, it is referred to the RO for appropriate action.  
Moreover, during a November 2007 VA EMG physical medicine 
follow-up, the examiner noted that the Veteran complained 
that his headaches had been getting worse.  It is unclear 
whether the Veteran is claiming an increased rating for his 
service-connected migraine headaches, as such this issue is 
referred to the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus was first manifested 
in service.

2.  Since the award of service connection, the medical 
evidence of record shows the veteran's PTSD has been 
primarily manifested by social isolation and avoidance; 
intrusive memories, flashbacks and nightmares; 
hypervigilance; irritability; anxiety; depression, sleep 
difficulties, mild memory loss; and some difficulty in 
maintaining work and social relationships; without any 
evidence of delusional ideations, hallucinatory perceptions, 
or obsessive-compulsive tendencies, resulting in occupational 
and social impairment with reduced reliability and 
productivity.

3.  Since the award of service connection, the medical 
evidence of record shows the veteran's CTS of the right wrist 
has not been manifested by moderate or severe incomplete 
paralysis or complete paralysis of the median nerve; 
specifically, there is no marked limitation of motion or 
deformity of the wrist, hand, or fingers.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for service connection for bilateral pes planus are met.  38 
U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for the assignment of an initial 50 percent 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for the assignment of an initial in excess 
of 10 percent rating for CTS of the right wrist are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.10, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Initially, given the Board's favorable disposition of the 
veteran's claim for service connection for bilateral pes 
planus, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

In a May 2005 response, the Veteran acknowledged that he had 
been provided with notice about the evidence and information 
necessary to substantiate a claim for service connection 
which met all of the requirements noted above, including 
informing the Veteran of what kinds of information and 
evidence VA would try to obtain and what kinds of information 
and evidence the Veteran needed to provide to VA, and that he 
had no other information or evidence to give to VA to 
substantiate his claim.  As for the issues of higher initial 
ratings for the veteran's PTSD and right wrist disability, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial ratings assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and an effective 
date has been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds no prejudice to the Veteran in proceeding 
with the present decision.  In a June 2006 statement of the 
case (SOC) and a supplemental SOC (SSOC) issued in September 
2008, the Veteran was later provided with information 
concerning the relevant diagnostic codes and their 
application and the criteria for an extraschedular rating, 
and the Veteran and his spouse have given testimony and made 
statements, to include through his representative, indicating 
actual knowledge of what would be required for higher initial 
ratings.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for higher initial 
ratings.  38 U.S.C.A. § 5103A (a), (b), (c).  Specifically, 
the RO (to include the AMC) secured and associated with the 
claims file all evidence pertinent to these claims, including 
service treatment records, reports of VA examinations, and VA 
treatment records.  The Travel Board testimony and statements 
submitted by the Veteran and his representative, on his 
behalf, have also been associated with the record.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's remand with regard to the claims 
decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

In March and September 2006, prior to certification of the 
appeal to the Board, the Veteran was provided the specific 
notice required by Dingess (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 



II.  Background

Service treatment records show that the Veteran was treated 
for possible combat stress in April 2005.  At that time the 
Veteran complained of having nightmares about war combat zone 
since 2003 and occasional flashbacks of his experiences in 
Operation Iraqi Freedom.  In May 2005, the Veteran was seen 
for continuing complaints of low back pain and numbness and 
tingling in the lower extremities.  On examination, he was 
noted to have normal gait and stance, but it did have an 
antalagic quality.  Sensory testing showed a decrease in 
pinprick and light touch with thenar sparing on the right 
hand.  Phalen's was positive at approximately 60 seconds on 
the right.  

During a June 2005 VA pre-discharge examination, the Veteran 
reported that ingrown toenails were removed in October 2001 
and that he had pain with numbness in his right arm.  All 
conditions began during Operation Iraqi Freedom.  He 
complained of bilateral ingrown toenails that produced pain, 
as well as stiffness, when standing and walking.  The Veteran 
did not report associated weakness, swelling or fatigue.  
With regard to his right arm, the Veteran indicated that, at 
times, he would drop things and could not feel things in his 
hands.  He reported that he was unable to feel things in his 
arm.  These episodes occurred twice a month.  He stated that 
his wrists hurt and that he had some numbness and tingling in 
all of the fingers of his hands, constantly.  The Veteran is 
right-handed.  On examination, his gait was abnormal, limping 
off of his left foot when walking.  The right wrist joint's 
appearance was normal.  Right wrist range of motion was: 
dorsiflexion to 70 degrees; palmar flexion to 80 degrees; 
radial deviation to 20 degrees; and ulnar deviation to 45 
degrees.  Examination of both feet revealed no painful 
motion, edema, circulatory disturbances, weakness, atrophy of 
the musculature, or tenderness.  There was notable angulation 
of the fourth toes of both feet, which was equal and 
symmetrical, but did not appear to be necessarily related to 
weightbearing.  There was also a small callus noted on the 
distal interphalangeal joint (IPJ) of the fourth toes of both 
feet.  There were no signs of deformity on the right or left 
foot; the Veteran had no pes planus.  He did not have any 
limitations with standing and walking; however, he wore arch 
supports in his shoes for comfort in his boots.  Peripheral 
nerve examination showed some unusual evaluation with an 
inability to determine sharp for dull pain on a spot on the 
lateral surface of the right forearm on the ulnar side, an 
area over about 4 centimeters wide and 10 centimeters long 
over the ulnar side.  Tinel and Phalen signs were absent in 
the upper extremities.  X-rays of the feet revealed pes 
planus deformity of both feet.  The diagnoses included 
recurrent ingrown toenails and pes planus, bilaterally.  
Objective factors were closely clipped toenails, abnormal 
gait, and angulation and callus formation of the fourth toe, 
bilaterally.  For the claimed condition of CTS, the examiner 
stated that he was unable to make a diagnosis, adding that 
the nerve conduction studies (NCS) would help to add light to 
this particular problem.

Electromyogram (EMG) and NCS were performed later in June 
2005.  Although the EMG was normal, the NCS were abnormal 
showing indications of a neuropathy involving the distal 
median nerve.  The assessment was CTS, right sided.

During a June 2005 VA pre-discharge PTSD examination, the 
Veteran reported that he had had two tours in Iraq-the 
first, from February to June of 2003 for which he received a 
Combat Action Ribbon and the second from March to May of 
2005.  During his first Iraqi tour of duty, he saw a number 
of soldiers killed, his truck was hit with gunfire and he 
shot back and had confirmed kills.  During his second tour, 
he reported that they received a lot of mortars and rockets 
to the camp.  He complained of a lot of problems with sleep, 
indicating that he might get nightmares two or three time a 
night, for a total of about three nights a week.  Those 
nights when he got nightmares, he just hardly slept at all.  
Even the nights when he did not get nightmares, he still did 
not sleep well, having problems getting to sleep and waking 
up a lot early.  When he had a nightmare, the Veteran stated 
that he would wake up with anxiety, sweating, palpitations, 
and fear.  He would dream about being attacked and firing 
back or explosions.  At times, the Veteran reported that he 
has choked his wife in his sleep.  He did not like to watch 
news or war movies, especially about Iraq.  If he does, he 
knew that he would have a bad night and then a bad day the 
next day.  The Veteran reported that he was tired all the 
time from not sleeping well; that he got upset easily; that 
he was anxious and tense; and that he had startle and 
hypervigilance.  He was a little more isolated than he used 
to be and still had intrusive memories.  The Veteran thought 
about Iraq a lot.  He was more withdrawn and isolated.  The 
Veteran was irritable and had a short temper.  There was a 
little bit of depression, but mainly he was anxious and 
tense.  He had poor concentration.  The Veteran reported that 
he would go out to eat or sometimes to the movies with his 
family and that he got along fairly well with people and with 
his coworkers and supervisors.  He could follow complex 
instructions and written instructions.  

On mental status examination, the Veteran was alert, oriented 
in all spheres, and well groomed and dressed.  He behaved 
normally; he was pleasant, cooperative and polite.  The 
Veteran did not exaggerate.  He was not somatic, sullen or 
sarcastic.  Speech was normal in rate and tone, with good 
grammar and vocabulary.  He was spontaneous and logical; he 
was not inhibited or vague.  There was no evidence of 
pressured speech, flight of ideas, or loose associations.  He 
communicated well and gave goal-directed answers.  No 
hallucinations, delusions, paranoia or ideas of reference 
were noted.  He was not homicidal or suicidal.  The Veteran 
reported that he felt a little bit worthless because of his 
back problems.  He seemed to have mild depression, even 
though he denied it.  The Veteran had mild psychomotor 
retardation, mild anxiety, no panic attacks, and mild 
irritability.  Fund of information, judgment, concentration, 
and insight were good.  Intelligence was noted as average.  
The diagnosis was PTSD, secondary to Iraq.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned by 
the examiner.  

At a January 2007 VA primary care visit, the Veteran reported 
that he had developed left wrist pain when using pliers and 
squeezing his hand.  His right wrist/hand pain was improving 
but indicated that the right wrist splint did not help.  
Trazodone helped with sleep but caused a hangover even with 
taking it earlier at night.  The Veteran took NSAIDS for his 
CTS of the right wrist.  No clubbing, cyanosis or edema of 
the extremities was noted on examination.  There was no 
muscle wasting of the veteran's hands but there was decreased 
arch of his feet.  The assessment included 
PTSD/depression/agoraphobia, CTS, and flat feet.  February 
2007 NCS revealed a minimally abnormal left upper extremity 
consistent with minimal left median mononeuropathy at the 
wrist (CTS) of indeterminate age.  Trazodone was continued 
for sleep difficulties.

During a February 2007 VA PTSD examination, the Veteran 
reported that he had been unemployed since November 2006, 
when he was terminated for being "racist" against a 
Hispanic coworker.  He complained that he had bilateral foot 
pain and that he had been informed that his feet were 
suffering from "collapsed arches" though little was done to 
attend to this problem.  The Veteran reported that he began 
to develop CTS in both hands while in service.  He indicated 
that his psychiatric condition had worsened since his last 
evaluation in that he was having more nightmares and 
flashbacks and that he was especially reactive to loud noises 
such as the sound of jets overhead and that he startled 
easily.  The Veteran tended to avoid large crowds such a 
being in a mall and he became extremely anxious.  He reported 
suicidal ideation, which had worsened since the last 
examination.  His suicidal thoughts had been aggravated since 
his job loss and the difficulty he had been experiencing with 
physical pain.  The Veteran tried to avoid news events of the 
war in Iraq and had found himself waking up in cold sweats, 
reporting one occasion that he inadvertently struck his wife 
while having a nightmare.  He stated that he continued to 
have difficulty managing feelings of anger and was 
particularly irritable with his wife and son at times.  As a 
result, he tended to be more isolative, not only from them 
but from others as well.  The Veteran had attended counseling 
services at the Ann Arbor VA Medical Center (VAMC), twice 
monthly, over the past three months.  He reported memory and 
concentration problems, feelings of impatience and 
irritability, insomnia, disturbed appetite with a 20-pound 
weight gain in the past two months, persistent anxiety, and 
vigilance about being around Arabic individuals.  He feared 
being attacked by others, had lost interest in being with 
others, and had been known to feel paranoid, especially 
around Arabic coworkers, who he felt were "spying on" him.  
He denied suicidal or homicidal ideation and psychotic 
symptoms such as delusions or hallucinations.  

On mental status examination, the Veteran appeared oriented 
to time, place and person.  He was cooperative, alert, and 
satisfactorily groomed.  His posture was erect and gait was 
normal.  Motor activity appeared to be grossly within normal 
limits.  He sat with a composed facial expression.  Speech 
was spontaneous and progressed unremarkably.  His mood was 
mildly anxious, though appropriate to the content of 
discussion.  Perception appeared normal.  His concentration 
was intact.  Insight appeared fair; however, his judgment and 
problem-solving skills appeared more intact.  His only 
hobbies were working on automobiles and his only expressed 
goal for the future was to relocate to the northern part of 
the state.  Memory appeared largely unimpaired.  General 
knowledge appeared consistent with his education; he was 
rather bright.  Insight and judgment both appeared good.  
Suicidal risk appeared low at that time.  His industrial and 
social adaptability seemed fair.  He was given a GAF score of 
65.

During a contemporaneous VA joints examination, the Veteran 
complained of occasional sharp pain in both feet which he 
stated started while he was in the Marine Corps.  On 
examination, the Veteran did not appear to be in any pain.  
There was normal heel-toe gait.  His posture was good.  He 
could tiptoe and heel walk without any evidence of weakness 
of the muscles.  On examination of the feet, the examiner's 
fingers could be passed underneath the medial arch of the 
veteran's feet while weightbearing without any problems.  
There was no evidence of flat feet, calluses, edema or 
swelling.  Heel and Achilles tendon were neutral and there 
was no pain on manipulation of the feet.  X-rays of both feet 
were normal.  The diagnoses included no evidence of pes 
planus on either foot at this time and history does not 
reveal that there was persistent pes planus in the military 
except in one examination report.  The examiner opined that 
clearly and unmistakably there is no evidence of pes planus.

In a May 2007 statement, the Veteran indicated that, at a 
March 2006 VA primary care appointment, he was noted to have 
bilateral flattened arches and tenderness to palpation at the 
arches.  He also stated that VA treatment records would show 
that his PTSD symptomatology warranted a 50 percent rating.  
His records reflect flattened affect, severe loss of interest 
in many activities, severe sleep disturbances which 
negatively affect his motivation and mood, loss of his job in 
November 2006 due to a lack of judgment on multiple occasions 
and an inability to establish and maintain effective work 
relationships with some of his former employees, and 
difficulties establishing and maintaining social 
relationships, including his relationship with his wife.  
Factors noted during VA treatment include an anxiety/panic 
disorder, agoraphobia, dysphoric mood with suicidal ideation, 
major depressive disorder, irritability, emotional numbing, 
strong startle responses, several intrusive, hyperarousal, 
and avoidant symptoms, a hypervigilant approach to the world, 
avoidance of many daily activities such as flying, shopping 
malls, sports events or other crowded areas, and feeling of 
being spied on by people of Arabic descent.

VA treatment records reflect diagnoses of, and continuing 
treatment for, bilateral pes planus and PTSD.  An August 2007 
psychiatry telephone note reflects that the veteran's wife 
had called in and reported that earlier that week the Veteran 
had isolated himself in his room and called in sick to work 
which she had never seen him do.  She indicated that he had 
been intermittently irritable, "yelling and cussing," but 
calmed down quickly.  When seen eight days later, the Veteran 
reported an increase in depressive mood, anhedonia, and 
social withdrawal within the last month but he could not 
identify any precipitants.  He had not taken any medication 
since March, but stated that citalopram was significantly 
more helpful than Trazodone, with fewer nightmares and 
improved mood.  The Veteran reported isolating for up to two 
days (over the weekend), during which time he shut himself in 
his room, watched TV, and did not eat or drink anything.  
During such times, he "just does not want to do anything."  
He denied suicidal and homicidal ideation.  The veteran's 
mood was depressed, affect flat, and somewhat anxious.   He 
appeared to become more comfortable during the session, as 
his affect became more animated and he shared more openly.  
The Veteran also emphasized difficulties with his 
relationship with his wife, namely feeling annoyed by her 
questions and concern about him which made him want to 
withdraw even more.  He denied nightmares and intrusive 
thoughts.  The diagnoses were PTSD and depression.

During an early September 2007 VA psychiatry clinic follow-
up, the Veteran reported periodic symptoms consistent with a 
major depressive episode, such as lying in bed and not 
wanting to do anything for up to three days at a time.  He 
also had experienced diminished appetite with a 10-pound 
weight loss, but denied any suicidal or homicidal ideations 
or plans.  On mental status examination, he was casually 
dressed and kempt, cooperative, alert and oriented.  
Psychomotor activity and speech were within normal limits.  
Mood was "OK"; affect was euthymic congruent with mood.  
Thought processes were linear and organized.  Judgment and 
insight were not impaired.  Cognitively, he appeared within 
normal limits.  The assessment included PTSD and mood 
disorder NOS (Not Otherwise Specified) - rule out major 
depressive episode.  A GAF score of 65 was assigned.  During 
VA Iraq & Afghan Post-Deployment and Depression screens later 
that month, the Veteran reported experiencing nightmares and 
thoughts about a extremely traumatic event, trying hard not 
to think about it or going out of his way to avoid situations 
that reminded him of it, being constantly on guard, watchful 
and easily startled, and feeling numb or detached from 
others, activities, or his surroundings.  

During a late September 2007 VA psychiatric clinic follow-up, 
the Veteran reported feeling "OK," but having problems with 
waking during the night and "tossing and turning" for about 
a week which coincided with re-starting citalopram.  He had 
not had combat-related nightmares.  But the Veteran reported 
being stressed, noting that a childhood friend was killed in 
a car crash and frustrations preparing for his grandmother's 
visit the previous week.  He indicated that he was having 
continuing frustrations with work his partner but was getting 
a new partner in three weeks.  When asked about whether his 
mood had improved from the last session, he stated "I 
guess."  The veteran's affect was more relaxed and he 
appeared happier than the last session.  No psychotic 
symptoms or suicidal or homicidal ideations were noted.  His 
condition was stable.  He avoided thoughts and feelings about 
Iraqi related events and areas where he might encounter 
"Arabic" people.  He reported frequent exaggerated startle 
responses, hypervigilance, and frequent waking during the 
night leading to unrestful sleep.  He also indicated that he 
had short-term memory problems.  The social worker conducted 
a VA traumatic brain injury (TBI) screening, during which the 
Veteran reported having experienced the blast or explosion of 
an IED (improvised explosive device), PTG (rocket-propelled 
grenade), land mine, grenade, etc., after which he was dazed, 
confused or "seeing stars" followed by headaches and 
nightmares.  He indicated that he was currently having or had 
had memory problems or lapses, irritability, headaches, and 
sleep problems.  The TBI screen was positive.  The diagnoses 
were PTSD and depression.

During the October 2007 Travel Board hearing, the Veteran 
reported that just prior to his discharge from service he was 
diagnosed with bilateral pes planus; that after he moved to 
Michigan he started seeing a foot specialist at the Ann Arbor 
VAMC, where he was diagnosed with bilateral flat feet; and 
that his treatment had included inserts, arch supports, and 
physical therapy.  He stated that, if he walked around the 
house without inserts, his feet would hurt and his arches 
would start burning from not wearing arch supports, if he did 
not wear them for the day.  With regard to his CTS of the 
right wrist, the Veteran indicated that his symptoms included 
not having a grip or the strength to hold onto things, where 
he has dropped drinks and things; burning and sharp, shooting 
pain to the center of his wrist up into his fingertips and 
into his thumb.  He indicated that he had to compensate by 
using the other hand more and that he took Ibuprofen, wore 
wrist splints at night, and used both ice and heat for 
relief.  Even writing, the Veteran stated that his hand 
cramped up.  Surgery was not yet an option as he was not to 
the point where he would not be able to use his hand yet.  
The Veteran indicated that he had just restarted counseling 
for his PTSD, having quit before because he could not open up 
to his former counselor, which resulted in underreporting of 
his symptoms and thus underevaluation.  He reported that his 
former supervisors at Cintas (a uniform company) told him 
that he did not have very good leadership skills and had 
problems interacting with the employees underneath him so as 
to treat everybody fairly.  The Veteran reported that he 
usually got about five or six hours of sleep due to 
nightmares and that he would wake up a lot, which caused him 
to be very tired during the day.  

At an October 2007 VA psychiatric clinic follow-up after his 
Travel Board hearing, the Veteran reported that he had 
stopped taking citalopram due to side effects and had started 
taking Prozac a week ago.  He indicated, even increasing his 
dose two days earlier as planned, he had not noticed any 
positive effects yet and felt very tired.  Since the last 
session, the Veteran reported that he continued to feel 
depressed, down and often did not want to do anything.  He 
endorsed frequent passive suicidal ideation but denied intent 
or plan.  The Veteran reported that his mood was "OK."  His 
affect appeared tired, depressed, and flat.  He was having 
difficulty remembering to do things.  He acknowledged passive 
suicidal ideation, thinking that his family might be better 
off without him, since he was so down.  Such thoughts were 
more frequent and he worried that he might be getting closer 
and closer to actually doing it.  With regard to PTSD 
symptoms, the Veteran reported distressing intrusive thoughts 
and flashbacks several times a week and nightmares related to 
traumatic events (for example, he dreamt he was in the same 
place, trench, and position where he remembered shooting an 
Iraqi, but he was shooting his father).  The Veteran 
continued to report significantly depressed mood and passive 
suicidal ideation.  Diagnoses were PTSD and depression.  

During an October 2007 VA primary care follow-up, the Veteran 
was alert and oriented to person, place and time.  Speech was 
fluent.  Neurologic appeared to be grossly intact.  No 
clubbing, cyanosis or edema of the extremities was noted on 
examination.  The physician noted that the veteran's 
headaches had been increasing in frequency and were bilateral 
in nature and that his PTSD could contribute to them.  With 
regard to CTS, the physician noted the results of the 
February 2007 NCS/EMG with mild CTS on the left, noting that 
the current examination was unremarkable for focal neuro 
deficits and that the Veteran continued to wear wrist splints 
at night.  The Veteran received orthotics for his flat feet.  
In an addendum in response to the veteran's concerns about 
difficulty holding objects, the primary care physician 
indicated that the Veteran had no history of acute 
exacerbating episodes or of optic neuritis-type symptoms.  
There was no numbness/proprioception/
decreased pinprick sensation to suggest pins and needles and 
no pain per history.  The veteran's examination was normal 
other than flat affect and minimally slow mentation.  She 
suspected CTS and possible TBI.  During a November 2007 VA 
EMG physical medicine follow-up, the Veteran reported 
moderate numbness or tingling on parts of his body; moderate 
poor concentration (cannot pay attention, easily distracted), 
very severe forgetfulness, very severe difficulty in making 
decisions, severe slowed thinking, difficulty getting 
organized and finishing things, very severe fatigue, loss of 
energy, tiring easily, very severe difficulty falling or 
staying asleep, very severe feeling anxious or tense; very 
severe feeling depressed or sad, very severe irritability, 
easily annoyed, and very severe poor frustration tolerance 
(feeling overwhelmed by things).  Most of the veteran's 
symptoms started since returning to the states and had been 
getting worse.  He reported losing one job since his return 
due to irritability and that he had been working as a 
customer service rep for Schwan's and doing OK but that 
driving at night had been a problem.  The Veteran had been 
having more headaches associated with night driving.  He had 
tried several medications for depression without benefit.  
The cranial nerve and mini-mental status examinations were 
normal.  The VA physician felt that the veteran's symptoms 
were likely due to PTSD not to a post-concussive syndrome, 
and therefore did not think neuropsych testing was needed at 
that time.

At a December 2007 VA psychiatric clinic follow-up, the 
Veteran reported that he took Prozac for one month and then 
discontinued it, on his own without psychiatric consultation, 
because he felt that it was not working.  He stated that he 
was experiencing baseline symptoms of depression and anxiety, 
which were somewhat related to current life stressors, 
including work and home finances.  On mental status 
examination, the Veteran was cooperative.  Speech was regular 
rate with normal volume and prosody.  Mood was described as 
"OK."  Affect was congruent with appropriate range.  
Thought processes were logical and goal-directed.  There were 
no overt signs of mania or psychosis.  Thought processes were 
negative for suicidal, homicidal or violent ideations.  
Cognitively, there were no gross deficits.  Insight and 
judgment were not clinically impaired.  The assessment 
included PTSD and mood disorder NOS - rule out major 
depressive episode.  A GAF score of 65 was assigned.

During a March 2008 VA peripheral nerves examination, the 
Veteran complained of painful right wrist and hand, mostly on 
the area of the thumb and index finger.  Sometimes the pain 
was burning type and intensity was 1 on a scale of 1 to 10.  
Occasionally, there was sharp pain when he had to use 
anything heavy to lift or move.  The Veteran claimed that 
occasionally he dropped things from his hand and that this 
had been going on for the last three or four years.  He 
indicated that his work was affected and activities of daily 
living were limited.  Repetitive motion increased the pain 
around the wrist joint.  There was no history of flare-up and 
the Veteran did not use any wrist brace.  Only occasionally 
did he use Tylenol for pain.  At night there was burning 
sensation which was worse.  On examination, the Veteran did 
not appear to be in any pain.  He was right-handed.  The 
right hand and wrist were normal looking without any 
deformity or swelling.  The skin was healthy.  There was no 
atrophy of the hand muscles and the temperature was normal.  
Sensation to pinprick and touch was normal in all areas of 
the hand.  Grip strength was strong and radial pulse was 
palpable.  Tinel's and Phalen's test were negative.  Reflexes 
were equal on both.  Right wrist motion was full with 80 
degrees of extension and of flexion without any pain.  Radial 
deviation was to 15 degrees and ulnar deviation was to 25 
degrees also without any complaints.  Rotation was to 80 
degrees on either side.  Power was strong and measured 5/5.  
Repetitive motion did not produce any additional loss of 
motion or pain.  Grip strength was strong.  X-rays of the 
right wrist were normal.  EMG of the right upper extremity 
were normal without electrodiagnostic evidence of CTS.  The 
diagnosis was normal right wrist and arm without any evidence 
of CTS.  The examiner added that he had reviewed the hearing 
testimony and the veteran's claims file.  There was no 
evidence of any paralysis, either complete or incomplete, 
involving the right wrist.  There also was no evidence of any 
functional loss due to pain, fatigue, weakness or lack of 
endurance on repetitive use of his wrist.  The rationale was 
that the examination from an arthritic point of view was 
normal and without any objective findings to level any 
diagnosis.  There was no impairment of daily occupational 
activities due to service-connected complaints.

III.  Service Connection Claim

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).

An injury will be considered aggravated in service when there 
is a worsening of the underlying condition and not just a 
temporary worsening of the symptoms.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

An initial distinction must be made between bilateral 
flatfoot as a congenital or as an acquired condition.  The 
congenital condition, with depression of the arch, but no 
evidence of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness, is not compensable.  38 C.F.R. § 
4.57 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical or in some cases lay 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  [Parenthetically, the Board notes 
that, in McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), 
the Court held that, when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim, a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.]

With the exception of x-ray evidence of bilateral pes planus 
during a June 2005 VA pre-discharge examination, the 
veteran's service treatment records are devoid of findings, 
complaints, or symptoms of bilateral pes planus.

With respect to pes planus, the presumption of soundness at 
service entrance has not been rebutted by clear and 
unmistakable evidence.  His September 2000 enlistment 
examination report reflects a normal clinical evaluation of 
the lower extremities.  There are no competent pre-service 
clinical records or medical statements indicating that such 
diagnosis was manifest prior to service, or, even that the 
Veteran experienced symptoms of pes planus prior to service.  
Rather, the objective clinical evidence shows an initial 
diagnosis of pes planus during the veteran's June 2005 pre-
discharge exam.  In order to rebut the presumption of 
soundness, there must be clear and unmistakable evidence that 
the veteran's pes planus preexisted his military service.  
Neither the June 2005 nor the February 2007 VA examiner nor 
any other medical professional has provided medical evidence 
showing, clearly and unmistakably, that pes planus existed 
prior to the veteran's service.  To the contrary, the 
February 2007 VA examiner stated that clearly and 
unmistakably there was no evidence of pes planus on either 
foot at that time.  Accordingly, the Veteran is therefore 
entitled to a presumption of soundness with respect to any 
pes planus disability.  38 U.S.C.A. §§ 1111, 1137.

The Board notes that the RO denied the veteran's service-
connection claim for bilateral pes planus on the basis that 

bilateral pes planus in the absence of 
any associated symptoms of tenderness to 
palpation, inward rotation of the 
superior portion of os calcis, medial 
deviation of the insertion of the 
Achilles tendon, or medial tilting of the 
upper border of the astragalus, is 
considered a congenital or development 
abnormality rather than acquired, and is 
considered to be a ratable condition.  

However, the question of the nature of the veteran's pes 
planus is a medical one and the RO is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Neither the June 2005 nor the February 2007 VA 
medical examiners made a finding as to the etiology of the 
veteran's pes planus.  While the June 2005 examiner diagnosed 
the Veteran with bilateral pes planus on the basis of x-ray 
evidence of such, the February 2007 examiner indicated that 
there was no evidence of pes planus on either foot at that 
time and that history did not reveal that there was 
persistent pes planus in the military except in one 
examination report.  The latter VA examiner discounted that 
veteran's complaints of pins and needles sensation and 
occasional sharp pain in both feet, especially when standing, 
the veteran's denial of any foot pain before joining the 
military, and his history that his foot pain started while he 
was in the Marine Corps.  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay person may provide eyewitness 
account of medical symptoms).  "Symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology."  
Savage v. Brown, 10 Vet. App. 488, 496 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  In this case, the Veteran is 
presumed sound at service entrance with respect to any pes 
planus; there is no competent medical evidence of any pre-
existing pes planus; pes planus was first diagnosed during 
the veteran's pre-discharge examination; and, even though the 
February 2007 VA examiner opined that clearly and 
unmistakably there was no evidence of pes planus, subsequent 
VA medical records show continuing complaints of, and 
treatment for, diagnosed bilateral pes planus (flat feet), to 
include receipt of orthotics.  As such, and with any benefit 
of the doubt resolved in the veteran's favor, service 
connection for bilateral pes planus is warranted.

IV.  Higher Initial Rating Claims

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

A.	PTSD

The veteran's service-connected PTSD has been rated as 30 
percent disabling under Diagnostic Code 9411, since August 
13, 2005.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  Various examiners have assigned a GAF score of 
65 to the veteran's PTSD symptomatology.  GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally the 
person functions well, and has some meaningful interpersonal 
relationships.  However, the GAF score assigned in a case, 
like an examiner's assessment of the severity of a condition, 
is not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

Since the award of service connection, the medical evidence 
of record shows that the veteran's PTSD symptoms have 
vacillated between the criteria for a 30 percent rating and 
that of a 50 percent rating.  Therefore, in light of the 
entire record, the Board finds that these records place the 
evidence into relative equipoise such that the veteran's PTSD 
symptomatology would be just as likely to approximate a 50 
percent rating as a 30 percent rating.  Resolving doubt in 
favor of the Veteran, the Board finds that the veteran's PTSD 
more nearly approximates the criteria for a 50 percent 
disability rating under Diagnostic Code 9411.  At no time 
have the veteran's symptoms approximate those of either a 70 
or 100 percent rating.

Notably, the medical evidence does not reflect that the 
Veteran has such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; or disorientation to time or place.  By 
contrast, the record reflects that, since the award of 
service connection, the veteran's PTSD has been primarily 
characterized by social isolation and avoidance; intrusive 
memories, flashbacks and nightmares; hypervigilance; 
irritability; anxiety; depression, insomnia, mild memory 
loss; and some difficulty in maintaining relationships.  
These symptoms have been productive of social impairment, 
marked by difficulty in establishing and maintaining 
effective social relationships outside of his immediate 
family, and more recently productive of some occupational 
impairment.

After reviewing the record, and resolving doubt in favor of 
the Veteran, the Board finds that the veteran's PTSD more 
nearly approximates the criteria for a 50 percent disability 
rating under Diagnostic Code 9411 than those for a 30 percent 
disability rating since the award of service connection.  The 
medical record suggests that the veteran's PTSD has caused 
occupational and social impairment with deficiencies in the 
areas of work and mood, but not his judgment, thinking, 
impulse control, or personal hygiene.  Therefore, the 
requirements for a 70 or 100 percent rating have not been 
met.

B.  Right Wrist Disability

The veteran's service-connected CTS of the right wrist has 
been rated as 10 percent disabling under Diagnostic Code 
8515, since August 13, 2005.  As the medical evidence 
confirmed involvement of the distal medial nerve only (to the 
exclusion of the radial and ulnar nerves), Diagnostic Code 
8515 is appropriate.  See NCS results dated in June 2005.

Under Diagnostic Code 8515, pertaining to paralysis of the 
median nerve, ratings differ on the level of severity and the 
determination of which limb is involved, the major or the 
minor.  In this veteran's case, the major limb is at issue.  
Under Diagnostic Code 8515, a 10 percent rating is warranted 
for mild incomplete paralysis of the median nerve; a 30 
percent rating is warranted for moderate incomplete 
paralysis; and a 50 percent disability rating is warranted 
for severe incomplete paralysis.  A maximum 70 percent 
disability rating is warranted for complete paralysis of the 
median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The words "mild," "moderate," and "severe" as used in the 
above diagnostic code are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

"Complete paralysis" of the median nerve produces 
manifestations such as the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, an inability to make a 
fist, the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries such as this indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis described above, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent, whether the major or minor extremity, and requires 
either dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2008).  The regulations define normal 
range of motion for the wrist as dorsiflexion (extension) to 
70 degrees, palmar flexion to 80 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 
4.71, Plate I (2008).

Diagnostic Code 8515 contemplates symptomatology in the same 
anatomical region as Diagnostic Codes 5213, 5214, 5215, and 
5309-the wrist and hand.  Diagnostic Code 8515 also 
contemplates symptomatology similar to that contemplated by 
these diagnostic codes; for example, symptoms affecting 
functioning such as movement in the wrist and hand.  As the 
symptomatology considered in a rating for paralysis of the 
median nerve overlaps with the symptomatology considered in a 
rating for orthopedic limitation of the wrist or hand, in the 
same anatomical region, to combine these ratings would 
constitute pyramiding and should not be allowed.  See 38 
C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

Based on a thorough review of the record, the Board finds 
that the veteran's CTS of the right wrist does not warrant an 
initial rating in excess of 10 percent, which contemplates 
mild incomplete paralysis of the median nerve.  In reaching 
this conclusion, the Board notes that there is no evidence of 
organic changes in either wrist or forearm, such as muscle 
atrophy or paralysis; rather, at the veteran's March 2008 
examination, the doctor specifically noted that there was no 
evidence of any paralysis, either complete or incomplete, 
involving the right wrist.  There also was no evidence of any 
functional loss due to pain, fatigue, weakness or lack of 
endurance on repetitive use of his wrist.  The rationale was 
that the examination from an arthritic point of view was 
normal and without any objective findings to level any 
diagnosis.  There was no impairment of daily occupational 
activities due to service-connected complaints.  Even though 
the Veteran did have a mildly abnormal NCS in his right wrist 
in June 2005, and he has complained of pain and lack of grip; 
his grip, motor function, and sensation have been normal on 
post-service VA examination, and there is no abnormal 
movement of the right wrist.  VA examiners have reported that 
the Veteran has 5 out of 5 strength in his right upper 
extremity and that he generally has full range of motion.  As 
such, the evidence fails to show more than mild paralysis in 
the right wrist, limitation of motion warranting a 
compensable rating or that a higher rating is warranted under 
the holding in DeLuca.

The Board acknowledges that veteran's CTS diagnosis of the 
right wrist has continued to be carried forward in his 
outpatient clinical records.  See, e.g., prior medical 
history problem list in October 2007 VA primary care note.  
At no point in these records was a deformity of the wrist, 
hand, or fingers noted.  Moreover, during a January 2007 VA 
primary care visit, the Veteran indicated that his right 
wrist/hand pain was improving for which he took NSAIDS.  No 
muscle wasting of the veteran's hands was noted nor was any 
cyanosis or edema of the right upper extremity.  

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for a higher initial 
rating for his right wrist disability.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert, 1 Vet. App. at 54; 38 C.F.R. § 3.102.

C.  Other Considerations

Also considered by the Board is whether the veteran's PTSD 
and/or CTS of the right wrist warrants referral for 
extraschedular consideration.  The above determinations are 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no showing that 
the veteran's PTSD or right wrist disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an initial evaluation higher than the 50 and 10 
percent ratings already assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no indication that 
either disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, neither condition is shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board does not find that the evidence of record 
from the award of service connection to the present supports 
the conclusion that the Veteran is entitled to additional 
compensation for his PTSD or his right wrist disability 
during any time within the appeal period under the holdings 
in Fenderson and Hart, cited to above.


ORDER

Service connection for bilateral pes planus is granted.

An initial rating in excess of 50 percent for PTSD is 
granted, subject to the provisions governing the award of 
monetary benefits.

An initial rating in excess of 10 percent for CTS of the 
right wrist is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


